The judgment is affirmed, for the reasons expressed in the opinion of Mr. Chief Justice Brogan.
As regards an asserted error in the charge to the jury, the opinion notes that "No exception to the court's charge in this particular was taken * * *." Fearing misinterpretation, we deem it prudent to point out that, under the statute, *Page 60 
a specific exception was not necessary to sustain either an assignment of error or a cause for reversal. R.S. 1937, 2:195-14, 2:195-16, 2:195-20.
For affirmance — THE CHANCELLOR, CASE, BODINE, DONGES, HEHER, PORTER, DEAR, WELLS, WOLFSKEIL, RAFFERTY HAGUE, JJ. 11.
For reversal — None.